Citation Nr: 0931875	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  97-02 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD), for the period from 
March 2, 1993 through June 22, 2000.

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
since June 23, 2000.

3.  Entitlement to a rating in excess of 20 percent for 
cervical derangement.

4.  Whether the October 25, 1972 RO decision, which granted 
service connection for a cervical strain with headaches and 
assigned a single 10 percent rating, should be reversed or 
revised on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1971 and from April 1978 to March 1979.

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2004, at which time, it was remanded 
for further development.  Following the requested 
development, the VA Appeals Management Center in Washington, 
D.C. confirmed and continued the 10 percent rating for PTSD, 
from March 2, 1993 through June 22, 2000; the 50 percent 
rating for PTSD, effective June 23, 2000; and the 20 percent 
rating for cervical derangement.  The VA Appeals Management 
Center also found no evidence of CUE in the October 1972 
rating decision, which granted service connection for 
cervical strain with headaches and assigned a single 10 
percent rating.  Therefore, the Appeals Management Center 
denied the Veteran's request to reverse or amend that 
decision.  Thereafter, those issues were returned to the 
Board for further appellate action.

In its April 2004 remand, the Board noted that in rating 
actions dated in November 2001 and March 2002, the RO had 
rendered the followed determinations:  It granted the Veteran 
entitlement to service connection for migraine headaches and 
assigned a 30 percent disability evaluation, effective March 
27, 2000; granted entitlement to service connection for 
degenerative changes of the right shoulder and assigned a 
noncompensable rating, effective August 3, 2000; and denied 
entitlement to service connection degenerative joint disease 
of the left shoulder.  The Board also found that the Veteran 
had filed a timely notice of disagreement but had not been 
issued a Statement of the Case with respect to any of those 
issues.  Therefore, the Board directed that a Statement of 
the Case be issued in regard to those claims.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

On May 9, 2008, the RO issued a Statement of the Case.  
Thereafter, the Veteran did not submit a timely substantive 
appeal.  Therefore, the Board does not have jurisdiction over 
any of those claims.  38 U.S.C.A. §§ 7104, 7105 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 20.101, 20.302 (2008).  
Accordingly, they will not be considered below.  


FINDINGS OF FAC


1.  For the period from March 2, 1993 through June 22, 2000, 
the Veteran's PTSD was productive of definite, but not 
considerable impairment, and not occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships .

2.  Since June 23, 2000, the Veteran's PTSD has been 
productive of severe impairment, but not by total 
occupational and social impairment.

3.  The preponderance of the evidence is against finding that 
the Veteran's cervical derangement is manifested by more than 
a moderate limitation of motion, or by forward cervical 
flexion to 15 degrees or less, or by favorable ankylosis of 
the entire cervical spine.

4.  In an unappealed October 25, 1972, rating decision, VA 
assigned a 10 percent schedular rating for a cervical strain 
with headaches.  

5.  On October 25, 1972, the correct facts, as they were 
known at the time, were before the rating board, and the 
statutory and regulatory provisions extant at the time were 
correctly applied.


CONCLUSIONS OF LAW

1.  For the period from March 2, 1993 through June 22, 2000, 
the criteria for an initial 30 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

2.  Since June 23, 2000, the criteria for a 70 percent rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

3.  The criteria for a rating in excess of 20 percent for 
cervical derangement have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5290 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 - 5243 (2008).

4.  The October 25, 1972 rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of his claims 
of entitlement to increased ratings for PTSD and a cervical 
spine disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that VA 
has met that duty.

In February 1993, the RO received the Veteran's claim of 
entitlement to an increased rating for his service-connected 
cervical spine disability.  In August 1995, the RO denied 
that claim and confirmed and continued the 20 percent 
disability evaluation.  The Veteran perfected an appeal to 
the Board.  

In March 1993, the RO received the Veteran's claim of 
entitlement to service connection for a psychiatric 
disability.  By a rating action in June 1999, the RO granted 
entitlement to service connection for PTSD and assigned a 10 
percent rating, effective in March 1993.  The Veteran 
appealed to the Board.  By a rating action in November 2001, 
the rating for the appellant's PTSD was increased to 50 
percent, effective June 23, 2000.  Because that was not a 
full grant of benefits sought, the Board retained 
jurisdiction over the increased rating issue.

In any event, there is no issue as to providing an 
appropriate application form or completeness of the 
applications for increased ratings.  Following the receipt of 
his applications, VA notified the Veteran of the information 
and evidence necessary to substantiate and complete a claim, 
including the evidence to be provided by the Veteran, and 
notice of the evidence VA would attempt to obtain.  VA 
informed the Veteran that in order to establish entitlement 
to an increased rating for the Veteran's service-connected 
disabilities, the evidence had to show that such disabilities 
had worsened and the manner in which such worsening had 
affected the Veteran's employment and daily life.  
38 U.S.C.A. § 5103(a); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  VA provided notice of the rating criteria for 
each of the disabilities at issue.  VA then fulfilled its 
duty to assist the Veteran in obtaining identified and 
available evidence needed to substantiate his claims.  

After notice was provided the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims for increased ratings.  He presented treatment 
records and evaluation reports from private health care 
providers and was examined by VA on numerous occasions to 
determine the extent of impairment due to PTSD and cervical 
disability.  He offered testimony at an April 1998 RO 
hearing.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding information which could 
used to support his appeal; and there is no evidence of any 
VA error in notifying or assisting the Veteran that could 
result in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Therefore, the Board 
will proceed to the merits of the appeal with respect to 
claims of entitlement to increased ratings for PTSD and for a 
cervical spine disability.

With respect to the claim that the October 25, 1972 rating 
decision was clearly and unmistakably erroneous, the duty to 
assist the Veteran is not applicable.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc).  Consideration of 
claim of clear and unmistakable error is based on the law and 
regulations in effect and the evidence on file at the time of 
the prior decision.  Accordingly, any question involving VA's 
duty to assist the Veteran is moot and would not benefit from 
further discussion.

Analysis

The Increased Rating Claims

The Veteran argues that the ratings for PTSD and cervical 
spine disability do not adequately reflect the level of 
impairment caused by those disabilities.  Therefore, he 
maintains that increased ratings are warranted.  With respect 
to PTSD, the Board agrees in part, and the appeal will be 
allowed in part.  However, after carefully considering the 
cervical claim in light of the record and the applicable law, 
the Board finds that the preponderance of the evidence is 
against that claim.  Accordingly, that appeal will be denied.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).  The following analysis is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods. 

PTSD

The Veteran's PTSD was initially rated in accordance with 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under that 
rating schedule a 10 percent rating was warranted when there 
was emotional tension or other evidence of anxiety productive 
of mild social and industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.

A 30 percent rating was warranted for PTSD when there was a 
definite (moderately large) degree of impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  In such cases, the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
a definite (moderately large) degree of definite industrial 
impairment.  Id.; VAOPGCPREC 9-93 (Nov. 9, 1993).  

A 50 percent rating was warranted for PTSD when the ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired, and, where, by reason 
of psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.

A 70 percent rating was warranted for PTSD when the ability 
to establish or maintain effective or favorable relationships 
with people was severely impaired.  In such cases, the 
psychoneurotic symptoms were of such severity and persistence 
that there was a severe impairment in the ability to obtain 
or retain employment.  Id.

A 100 percent rating was warranted for PTSD, when the 
attitudes of all contacts, except the most intimate, were so 
adversely affected as to result in virtual isolation in the 
community.  In such cases, there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy in a 
profound retreat from mature behavior, or the Veteran was 
demonstrably unable to obtain or retain employment.  Id.

During the course of the appeal, VA issued changes with 
respect to the criteria for rating mental disorders.  61 Fed. 
Reg. 52695-52702 (1996) (effective November 7, 1996, and 
codified at 38 C.F.R. § 4.130, Diagnostic Code's 9400-9440 
(1997)).  

Under the revised regulations, PTSD is rated in accordance 
with the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 10 percent rating is warranted, when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for PTSD, when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for PTSD, when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for PTSD, when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating is warranted for PTSD, when 
there are such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the Veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000).  The Board will 
therefore evaluate the appellant's PTSD under both the former 
and current schedular criteria.  Notably, the revised 
criteria may not be applied to any time period before the 
effective date of the change.  Id. 

Relevant to an evaluation of the level of impairment caused 
by PTSD is the score on the Veteran's Global Assessment of 
Functioning Scale.  That scale is found in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM IV), and reflects 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The nomenclature in DSM IV has been specifically adopted by 
VA in the evaluation of mental disorders.  38 C.F.R. 
§§ 4.125, 4.130 (2008).  

A global assessment of functioning score of 61 to 70 reflects 
some mild symptoms due to a psychiatric disability, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  DSM IV at 32.

A global assessment of functioning score of 51 to 60 
indicates moderate symptoms due to a psychiatric disability, 
or moderate difficulty in social, occupational, or school 
functioning.  Id.  

A global assessment of functioning score of 41 to 50 
signifies serious symptoms due to a psychiatric disability 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id. 

A global assessment of functioning score of 31 to 40 
signifies some impairment in reality testing or communication 
due to a psychiatric disability, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., where a depressed man 
avoids friends, neglects family, and is not able to work).  
Id. 

March 2, 1993 through June 22, 2000

The Veteran received psychiatric treatment from VA in 1993 
and from Lawrence R. Hyman, M.D. in 1996.  He was also 
evaluated in May 1998 by Milon K. Joshi, M.D., and in April 
and May 1999 and March 2000 by VA.  His primary 
manifestations were anxiety, depression, impaired 
concentration, paranoia, and panic attacks.  The assigned 
global assessment of functioning scores ranged from 50 to 55, 
which was indicative of more than mild social and industrial 
impairment associated with the 10 percent rating, effective 
March 2, 1993 through June 22, 2000.  Indeed, these scores 
suggested moderate to serious psychiatric symptoms associated 
with definite impairment due to PTSD.  Such manifestations 
more nearly reflected the criteria for a 30 percent rating 
under the VA regulations in effect prior to November 7, 1996.  
At the very least, there was an approximate balance of 
evidence both for and against the claim for an increased 
rating for PTSD.  Under such circumstances, reasonable doubt 
is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  Accordingly, a 30 percent rating is granted 
from March 2, 1993 through June 22, 2000.  To that extent, 
the appeal is allowed.

In arriving at this decision, the Board has considered 
whether a higher evaluation was warranted for this term.  
However, there were no findings of more than definite social 
or industrial impairment, and thus, no basis for a rating in 
excess of 30 percent for PTSD under the old criteria.  Under 
the revised criteria, the preponderance of the evidence 
showed that the manifestations of the Veteran's PTSD more 
nearly reflected a 30 percent evaluation through June 22, 
2000.  Although there was evidence of panic attacks, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, there is no evidence that PTSD caused such 
things as a flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking.  

Moreover, the records pertaining to this term show that 
despite his PTSD manifestations, the Veteran continued to be 
fully employed.  During his treatment with Dr. Hyman in March 
1996, it was noted that the Veteran had resigned from his job 
in computer programming at the Department of Commerce.  
However, there was no evidence that his resignation had been 
the result of any adverse action associated with his PTSD.  
Moreover, his period of unemployment was relatively brief.  
In May 1998, he informed Dr. Joshi that he had been working 
for the "last few years" as a paralegal.  In May 1999, the 
Veteran reported that he had been working at the Department 
of Justice and was scheduled to be promoted.  As of June 22, 
2000, he continued to work at the Department of Justice.  
Finally, the evidence, such as the report of the March 2000 
VA examination shows that despite his PTSD, the Veteran was 
able to perform his activities of daily living.  For these 
reasons, the Board finds that for the period from March 2, 
1993 through June 22, 2000, the Veteran's PTSD was productive 
of a 30 percent rating, and no more, under both old and new 
criteria.  

June 23, 2000 through the present

Since June 23, 2000, evidence received in support of the 
Veteran's claim consists of a statement from the Veteran's 
supervisor; a June 2000 report from Maryland Group Faculty 
Practice, L.L.C.; and reports of VA examinations performed in 
August 2000 and November 2005.  Such evidence shows that the 
Veteran's PTSD continues to be manifested primarily by 
anxiety, depression, impaired concentration, paranoia, and 
panic attacks.  Moreover, examiners strongly suggested that 
those manifestations have increased in severity and have 
caused further deterioration in the Veteran's daily life and 
job performance.  Indeed, the preponderance of the global 
assessment of functioning scores are from 35 to 45 and are 
indicative of serious symptomatology.  Although a November 
2005 VA examiner assigned the Veteran a global assessment of 
functioning score of 55, he found the manifestations of the 
Veteran's PTSD productive of severe impairment.  That 
conclusion is buttressed by the supervisor's report of the 
Veteran's deteriorating work performance and reliability, due 
to his inability to get along with others, tardiness, 
insubordination, and petty excuses.  Under the regulations in 
effect prior to November 7, 1996, a finding of severe 
impairment meets the criteria for a 70 percent rating for 
PTSD.  As above, reasonable doubt is resolved in favor of the 
Veteran.  Therefore, to the extent indicated, the appeal for 
a increased rating since June 22, 2000, is also allowed.

The Board considered whether the appellant's posttraumatic 
stress disorder warrants a 100 percent rating since June 23, 
2000.  There are, however, no findings that the disorder 
causes total social and industrial inadaptability.  Indeed, 
there is no evidence that the disorder is manifested by 
totally incapacitating psychoneurotic symptoms such as a 
gross repudiation of reality with disturbed thought, or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic.  There is no 
evidence that it causes, for example, explosions of 
aggressive energy or a profound retreat from mature behavior.  
In fact, despite his shortcomings, the Veteran remains 
gainfully employed.  

Under the revised criteria, the preponderance of the evidence 
is against finding that a rating in excess of 70 percent is 
warranted.  The Veteran does not demonstrate gross impairment 
in thought processes or communication.  He does not suffer 
from persistent delusions or hallucinations, or demonstrate 
grossly inappropriate behavior.  He is not in persistent 
danger of hurting himself or others, nor does he suffer from 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene).  
He is not disoriented to time or place; or suffer a memory 
loss for names of close relatives, his own occupation, or his 
own name. 

In light of the foregoing, the Board concludes that since 
June 23, 2000, a 70 percent rating, but no more, is warranted 
for the Veteran's posttraumatic stress disorder.

The Cervical Spine

When the Veteran filed his claim for an increased rating, 
his cervical disability was rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5290.  Under that code, a 
20 percent rating was warranted for moderate limitation of 
cervical motion, while a 30 percent rating was warranted for 
severe limitation of motion.  

During the pendency of the appeal, the rating schedule was 
also revised with respect to rating cervical disabilities.  
See 68 Fed. Reg. 51454-51456 (August 27, 2003).  That change 
became effective September 26, 2003 and is codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5235 -5243.  

The revised regulations eliminated the 38 C.F.R. § 4.71, 
Diagnostic Code 5290 and replaced it with the following 
general rating formula for rating limitation of motion of the 
cervical spine:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

A 20 percent rating is warranted when forward cervical 
flexion is greater than 15 degrees but not greater than 30 
degrees; or, the combined range of cervical motion is not 
greater than 170 degrees; or, there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 30 percent rating is warranted when forward flexion of the 
cervical spine 15 degrees or less; or, when there is 
favorable ankylosis of the entire cervical spine.

Any associated objective neurologic abnormalities are to be 
evaluated under an appropriate Diagnostic Code.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1):  

As above, the version rating criteria most favorable to the 
Veteran applies.  Therefore, the Board will evaluate the 
cervical disability under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  

In determining the adequacy of the assigned rating for the 
Veteran's cervical disability, consideration must be given to 
factors affecting functional loss.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Such factors include a lack of normal 
endurance and functional loss due to pain and pain on use, 
specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. 
§ 4.40.  Consideration must also be given to weakened 
movement, excess fatigability, and incoordination, as well as 
the effects of the disability on the Veteran's ordinary 
activity.  38 C.F.R. § 4.10, 4.45. 

In 1993, VA treated the Veteran for his cervical disorder.  
In June 2000, he was also treated at Maryland Orthopedic, 
P.A., and later that month, he had a consultation with a 
private physician at the Neurodiagnostic Center.  In light of 
his complaints and treatment, VA examined the Veteran in June 
1995, February and August 2000, and November 2005 to 
determine the level of impairment due to his cervical spine 
disorder.  

The treatment records and examination reports show that 
throughout the course of the appeal, the Veteran's cervical 
disorder has been manifested primarily by complaints of pain, 
stiffness, a crackling sensation on motion, a limitation of 
motion, and X-ray evidence of reversal of the normal lordosis 
at C5 - C7.  While the February 2000 VA examination revealed 
that the appellant was unable to flex his cervical spine 
beyond 10 degrees, the preponderance of the evidence, such as 
the reports of the June 1995 VA general medical examination 
and the June 2000 neurodiagnostic consultation, show that he 
has been able to flex his cervical spine to at least 
20 degrees.  Although he reports increased pain and fatigue 
with repetitive motion, there is no associated decrease in 
the range of cervical motion.  Moreover, the preponderance of 
the evidence shows that the appellant's neck strength, 
reflexes, and sensation are, generally, normal with no 
evidence of swelling, heat, ankylosis, atrophy, spasms, 
discoloration, or incoordination.  In addition, there is no 
evidence that he wears a brace or other cervical support or 
that his cervical spine disability is any more than 
moderately disabling.  

In November 2005, the Veteran stated that his job was 
impacted by his neck disability.  He noted that he 
experienced increased pain and neck spasms, because he had to 
hold his head in a static position for prolonged periods of 
time while working at a computer.  He reported that he missed 
three to four days per month due, in part, to his neck 
disability.  He alleged that his supervisor had counseled him 
regarding his time lost from work.  Despite that counseling, 
he has remained fully employed, primarily by various agencies 
of the Federal government, and there is no evidence of an 
adverse job action due to disability caused by the neck 
disorder.  While he reports that he is unable to participate 
in strenuous activities, he is able to bathe, dress, and feed 
himself.  Furthermore, he drives a car, and can, generally, 
protect himself from the hazards of his environment.  

In light of the foregoing, the Board finds that throughout 
the course of the appeal, the Veteran's cervical disability 
has more nearly reflected the criteria for a 20 percent 
rating under the old and new regulations.  Therefore, an 
increased rating is not warranted.  The appeal is denied. 

Additional Considerations

In deciding the foregoing the Board considered referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
these disorders.  However, the evidence preponderates against 
finding an exceptional or unusual disability picture, with 
such related factors as a marked interference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards in rating either of these disabilities.  38 C.F.R. 
§ 3.321(b)(1) (2008).  Rather, the record shows that the 
manifestations of those disabilities are those contemplated 
by the regular schedular standards.  It must be emphasized 
that the disability ratings are not job specific.  They 
represent as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Absent 
competent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1). 

Whether an October 1972 rating decision was clearly and 
unmistakably erroneous 

The Veteran contends that an October 25, 1972, rating 
decision which granted entitlement to service connection for 
chronic cervical strain with headaches was clear and 
unmistakably erroneous, because it assigned a combined 10 
percent rating for both disorders, rather than separate 
ratings for the cervical spine disability and for the 
headaches.  Therefore, he maintains that such rating decision 
should be vacated and revised or reversed accordingly.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board finds that the 
October 25, 1972 rating decision was not clearly and 
unmistakably erroneous.  Accordingly, the appeal will be 
denied.  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction (in this case, the RO), on 
which an action was predicated, will be final and binding 
upon all field offices of VA as to conclusions based on 
evidence on file at the time and will not be subject to 
revision on the same factual basis, except by duly 
constituted appellate authorities, for new and material 
evidence, or for CUE.  38 C.F.R. §§ 3.104(a), 3.105(a) 
(2008).

A clear and unmistakable error is a very specific and a rare 
kind of error.  It is the kind of error of fact or of law 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Thus, even where the presence of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clearly and unmistakably erroneous.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  Consequently, allegations of clear 
and unmistakable error must be brought with specificity.  
See, e.g., Phillips v. Brown, 10 Vet. App. 25 (1997).  

There is a three-prong test to determine whether a clear and 
unmistakable error is present in a prior determination:

(1) either the correct facts, as they 
were known at the time, were not before 
the adjudicator or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied;

(2) the error must be undebatable, that 
is the type which, had it not been made, 
would have manifestly changed the outcome 
of the decision; and;

(3) a determination that there was a 
clear and unmistakable error must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

A claim of clear and unmistakable error is a collateral 
attack on an otherwise final rating decision.  Smith v. 
Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  Because of the 
nature of the challenge to the rating decision, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  
Therefore, a veteran who seeks to obtain retroactive benefits 
based on clear and unmistakable error has a much heavier 
burden than that placed upon a veteran who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  A disagreement with 
how the RO evaluated the facts is inadequate to raise a claim 
of clear and unmistakable error.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).  Similarly, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VA's 
breach of its duty to assist cannot form a basis for a claim 
of clear and unmistakable error.  See Tetro v. Gober, 14 Vet. 
App. 100, 109 (2000).  Moreover, opinions from the Court that 
formulate new interpretations of the law subsequent to [a VA] 
decision cannot be the basis of a valid claim of clear and 
unmistakable error.  Brewer v. West, 11 Vet. App. 228, 234 
(1998).

If the evidence establishes that a rating decision was 
clearly and unmistakably erroneous, the prior decision must 
be reversed or revised, 38 U.S.C.A. §§ 5109A(a), 7111(a), and 
the decision constituting the reversal or revision has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 U.S.C.A. §§ 5109A(b), 7111(b).  

Evidence available in October 25, 1972 consisted of the 
Veteran's service treatment records from his first period of 
active duty and the report of a September 1972 VA 
examination.

The Veteran's service treatment records show that he entered 
service without any complaints or clinical findings of 
headaches.  At his March 1971 service separation examination, 
however, he did report a history of frequent or severe 
headaches.  The examiner then noted that since 1967, the 
Veteran reported a history of frequent headaches due to job 
tension and that he had been treated with medication with 
good results.  The examiner reported that there were no 
complications or sequelae, and a neurologic evaluation was 
normal.  

Despite the Veteran's report of a history of headaches since 
1967, the service treatment records were negative for any 
complaints or clinical findings of headaches during the 
Veteran's first year and a half of service.  Moreover, the 
preponderance of the evidence shows that his headaches were 
not a separate and distinct disability.  Rather, the 
available evidence showed that they were associated with 
radiating right shoulder pain to his cervical spine and head.  

In February 1970, the Veteran was struck by a car.  He 
injured his right shoulder and right wrist.  In May 1970, he 
reported that right shoulder pain was radiating into his neck 
and scalp. The following month, he was prescribed medication 
for headaches.  Later in June 1970, the Veteran complained of 
pain in his right shoulder, cervical spine, and occipital 
area.  

When the Veteran filed his initial claim in June 1972, he 
sought service connection for a neck injury and an injury to 
the right side of his body.  He did not claim entitlement to 
service connection for a headache disability.  

In September 1972, VA examined the Veteran to determine the 
nature and etiology of his claimed disabilities.  During the 
examination, the Veteran reported tightness and pain in his 
neck which radiated into his head and right shoulder.  He 
also reported a history of headaches.  Physical examination 
revealed no findings of a separate and distinct headache 
disability.  Indeed, a neurologic evaluation revealed no 
gross abnormalities, and the relevant diagnosis was chronic 
cervical strain.  A headache disorder was not diagnosed.  
Despite the lack of a diagnosis, in October 1972, the RO 
granted service connection for chronic cervical strain with 
headaches and assigned a single 10 percent disability rating.  

Because a separate headache disability was not clinically 
identified at the VA examination, it was not unreasonable to 
grant service connection for headaches in conjunction with 
his cervical strain.  Indeed, in light of the lack of a 
diagnosed headache disorder at the VA examination, reasonable 
minds could have concluded that service connection for 
headaches was not warranted, let alone entitled to a distinct 
rating.  In short, to find that the October 1972 rating 
decision was clearly and unmistakably erroneous requires a 
reweighing of the evidence, a process which cannot lead to a 
finding of clear and unmistakable error.  The Board must 
consider the question of clear and unmistakable error in 
light of the law and regulations in effect and the evidence 
on file at the time of the RO's October 1972 decision.  
Subsequent changes in the law and regulations and subsequent 
submissions of evidence are of no force or effect.  

In light of the foregoing, any failure to assign separate 
ratings for a cervical strain and headaches at the time of 
the October 25, 1972 rating decision was not clearly and 
unmistakably erroneous.  Accordingly, that decision will not 
be reversed or revised.  To that extent, the appeal is 
denied. 



ORDER

Entitlement to a 30 percent rating for PTSD, for the period 
from March 2, 1993 through June 22, 2000, is granted, subject 
to the law and regulations governing the award of monetary 
benefits.

Entitlement to a 70 percent rating for PTSD, effective June 
23, 2000, is granted, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to a rating in excess of 20 percent for cervical 
derangement is denied.

An October 25,1972 rating decision was not clearly and 
unmistakably erroneous.


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


